Citation Nr: 0529188
Decision Date: 09/13/05	Archive Date: 11/10/05

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-26 175	)	DATE SEP 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for headaches.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from January 1948 to December 1951.  

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2004 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the veterans May 2003 claim for service connection for headaches.  


FINDINGS OF FACT

1.  The evidence does not establish that chronic headaches were manifest during active military service.  

2.  The evidence does not establish that the veteran currently has a chronic headache disorder or that any current headaches are related to military service.  


CONCLUSION OF LAW

Headaches were not incurred in or assigned by active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303(d) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on November 9, 2000, emphasized VAs obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and it affirmed VAs duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In August 2001, VA issued regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim.  This fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content requirements for a VCAA notice have been satisfied in this case.  By a VCAA notice letter mailed in June 2003, the RO informed the veteran about the information and evidence necessary to substantiate his service connection claim.  The RO also informed the veteran about the information and evidence he was expected to provide.  Specifically, the RO instructed him that he should identify and provide the address for any person, agency or company having records that would support his claim and show the approximate time period covered by the records.  Forms authorizing the release of private records to VA were enclosed.  The letter made it clear that VA would obtain any evidence for which he provided sufficient identifying information.  

To the extent that the letter did not contain a detailed description of what the evidence must show to establish entitlement to service connection, that information had previously been provided in an earlier VCAA notice sent to the veteran in July 2002 in connection with a claim for service connection for hearing loss and tinnitus.  The information provided therein was identical in every critical respect to that which would have provided in a letter sent after the headache claim.  Moreover, the July 2002 letter was followed by a second development letter that explained in detail the type of evidence that would have helped him substantiate his claim in light of the unavailability of service medical records.  

Although the VCAA notice letter did not specifically contain the fourth element, the Board finds that the veteran was otherwise fully notified of the need to give to VA any evidence pertaining to his claim.  In this regard, the RO has informed the veteran in the rating decisions, statement of the case and supplemental statement of the case of the reasons for the denial of his claim and, in so doing, informed him of the evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify be satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  As noted above, because the content requirements of a VCAA notice has been satisfied in this case, any error in not providing a single notice to the appellant covering all content requirements is harmless error.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  In this case, the elements of a VCAA notice letter were furnished to the veteran before the rating decision on appeal, and the timeliness requirement is therefore satisfied.  

The Board further finds that the duty to assist the veteran also has been satisfied in this case.  All relevant VA medical records have been obtained and have been reviewed by both the RO and the Board.  Since the veteran has not responded to the letters requesting additional evidence to support his claim, the Board is not aware of additional relevant VA or private evidence that might exist.  There is no additional known evidence for which reasonable procurement efforts have not been made.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case.  

The Board would point out that an important element of the duty to assist is to provide a medical examination with medical nexus opinion.  VA regulations require that a medical examination or medical opinion be provided if the information and evidence or record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established injury in service.  38 C.F.R. § 3.159(c)(4)(i) (2004).  Each of these three requirements has been satisfied in the present case.  See also Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Board has considered whether an examination or medical nexus opinion should be obtained, but finds that in the absence of evidence of relevant findings in service, a current examination is not required in this case.  Since the outcome of the claim hinges on what did or did not occur during service, an examination would serve no useful purpose.  In the absence of evidence of in-service disease or injury, referral of the claim for a nexus opinion would in essence place the examining physician in the role of a fact finder.  Fact-finding is the Boards responsibility.  Any medical opinion as to a nexus between the claimed postservice headaches and military service would necessarily be based solely on the veterans uncorroborated assertions regarding what took place in service.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound to accept a physicians opinion when it is based exclusively on the recitations of a claimant).  The holding in Charles was clearly predicated on the existence of evidence of both in-service findings and a current diagnosis.  The former element is lacking in the present case.  Referral of this case for a nexus opinion under the circumstances here presented would therefore be a useless act.  


 Applicable law and regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2004).  


Factual Background

Upon receipt of the veterans claim for service connection for headaches in May 2003, the Board submitted a request to the National Personnel Records Center (NPRC) for the veterans service medical records and any available Surgeon Generals Office reports and was informed that no such records were available, apparently having been destroyed in a fire at the NPRC in 1973.  The only service medical record in the file is the report of an examination for separation from service performed in December 1951.  No pertinent complaints or findings were recorded in that report.  The neurological system was reported as normal.  There was no reference to any prior head injury.  

The RO submitted a further request to the NPRC in July 2003 for service department morning reports for the veterans unit for the period from April to July 1949, when the veteran claimed that he had sustained a head injury in service.  The NPRC replied that the allegation regarding a head injury had been investigated and that no reference to the veterans health had been found in morning reports for the period from April to August 1949.  Received from the NPRC was a single morning report dated August 2, 1949, which bore the veterans name and related to an administrative matter.  

Postservice medical evidence includes the report of a VA hospitalization in August and September 1958 for evaluation of an intracranial lesion or epilepsy following an incident in which the veteran had fallen to the floor unconscious.  The veteran denied any history of serious head injuries but noted that he had been involved in 13 automobile accidents.  No complaints of headaches were recorded.  Neurological examination disclosed nothing of significance.  

VA outpatient treatment records dated from January 2000 to May 5004 showing examination and treatment for numerous disorders are of record.  The reports do not demonstrate the presence of a chronic headache disorder.  The only reference to headaches is found in an October 2002 entry which states the following: No headaches except [occasional] twinge.  

In March 2004 the RO made a formal finding that service medical records were unavailable, following compliance with the procedures set forth in the VA Adjudication Procedures Manual M21-1, Part III, para. 4.29.  The veteran was then offered an opportunity to submit any service medical records that he might have in his possession.  No reply was received.  


Analysis

The veteran contends that he has headaches that are the result of a head injury that occurred while he was in service in Trieste, Italy.  He states that he received a blow to the head during bayonet training while on maneuvers and began having headaches about three weeks later.  He relates that he was treated at an aid station in Trieste during May or June 1949.  

It is impossible to evaluate the specifics of the veterans contentions in the absence of service medical records or other corroborating documentation.  However, the absence of service records is not necessarily fatal to a service connection claim because, under VA regulations, service connection may be granted where the evidence as a whole establishes that a disability first demonstrated after service was incurred in service.  38 C.F.R. § 3.303(d) (2004).  Furthermore, the Court has held that when crucial Government-held evidence such as service medical records is destroyed or otherwise unavailable, the Government has a heightened duty to assist and to resolve reasonable doubt in the claimants favor.  OHare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board must point out, however, that the law does not read into OHare a presumption that the missing medical records would, if they still existed, necessarily support the appellants claim.  Specifically, the case law does not recognize a heightened benefit of the doubt when records are lost, only a heightened duty to consider the applicability of the benefit of the doubt rule, assist the claimant in developing the claim, and explain its decision when the veterans government medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim, but rather increases the Boards obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board is satisfied that all avenues by which the claim might be developed have been explored in full.  While it is unfortunate that the veterans service medical records are unavailable, the appeal must now be decided on the evidence of record.  As it now stands, the record contains no medical records that would tend to substantiate the veterans account of having had a head injury in service or chronic headaches since that incident.  The only service department medical document of record, the report of examination at separation from service, contains no reference to either headaches or head trauma.  The veteran did not reply to requests for postservice medical evidence that might have documented the presence of a headache disability during the period since discharge from service.  

It is noteworthy that VA outpatient treatment records, the only available medical evidence describing the veterans postservice medical status, contain no reference to chronic headaches.  The veteran was noted in October 2002 to have an occasional twinge, but this is not the equivalent of a chronic headache disorder for which service connection could be granted.  To the extent that the veteran is not shown to have a medically defined disability of the nature claimed, there is no basis for the granting of service connection.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Furthermore, the Board finds it significant that the veteran waited more than 50 years after separation from service to file a claim for service connection for headaches.  The absence of a claim and supporting medical documentation constitutes negative evidence against the claim because it tends to disprove the assertion that any present headaches are the result of injuries sustained in service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), affd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and negative evidence).  

The lack of objective evidence of headaches during the lengthy period since service is itself evidence which tends to show that any current headaches did not have their onset in service and are not the result of an injury in service.  A prolonged period without medical complaints can be considered, along with other factors concerning a claimants health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Board therefore finds that a preponderance of the evidence of record in this case is against a finding that any current headaches were incurred in service or are in any way related to service and that there is no reasonable doubt to be resolved in favor of the veteran.  Where a preponderance of the evidence is against a claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for headaches is denied.  



	                     ______________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans Appeals (BVA or Board) is the final decision for all issues addressed in the Order section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a Remand section follows the Order.  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVAs decision.  However, if you are not satisfied with the Boards decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Courts permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Courts rules directly from the Court. You can also get this information from the Courts web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Courts facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
MAR 2005 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Boards decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on clear and unmistakable error (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Boards Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an agent. (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Courts website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
MAR 2005 (RS) 	 4597	Page 2	

